Citation Nr: 9911816	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  99-03 969	)	DATE
	)
	)


THE ISSUE

Whether attorney fees from past-due benefits may be awarded 
pursuant to the terms of the April 14, 1997, attorney fee 
agreement.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  The veteran had 
active service from March to December 1974.


FINDINGS OF FACT

1.  The Board entered a final decision which denied a 
permanent and total disability rating for pension purposes on 
September 20, 1996, a notice of disagreement was received by 
the VA with respect to that claim after November 18, 1988; 
and the veteran's attorney was retained on April 14, 1997, 
within one year of the date of the Board's decision.

2.  The written fee agreement signed by the veteran and his 
attorney in April 1997 provides that 20 percent of any past-
due benefits was to be paid by the VA to the veteran's 
attorney.

3.  A rating decision dated October 22, 1998, resulted in 
past-due benefits being payable to the veteran for the time 
period between September 20, 1990, and October 22, 1998.


CONCLUSION OF LAW

The requirements for payment of attorney fees by the VA from 
past-due benefits for the period of time between September 
20, 1990, and October 22, 1998, pursuant to the April 14, 
1997, attorney fee agreement have been met.  38 U.S.C.A. 
§ 5904 (West 1991); 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board promulgated a final decision that 
denied entitlement to a permanent and total disability rating 
for pension purposes on September 20, 1996.  A notice of 
disagreement pertaining to that decision was received by the 
RO in December 1990.  The record also reflects that the 
veteran and his attorney entered into a contingent fee 
agreement on April 14, 1997, to represent the veteran in 
connection with this claim for pension benefits.  That 
agreement provided that 20 percent of past-due benefits was 
to be paid by the VA to the veteran's attorney for 
representation.

Based on this evidence, the Board finds that the April 14, 
1997, attorney fee agreement satisfies the basic eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly, the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated after November 18, 1988, and 
documentation reflecting the retention of counsel with a 
contingent fee agreement within one year of the Board's 
decision.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated March 4, 1998, the Court vacated the Board's 
decision and remanded the case to the Board.  The Board 
subsequently remanded the case to the RO in July 1998, and 
following the completion of the requested development, a 
rating decision dated October 22, 1998, granted the veteran's 
claim for a permanent and total disability rating for pension 
purposes.  

A March 1999 letter to the veteran and his attorney indicated 
that past-due benefits payable to the veteran by virtue of 
the RO's rating decision had been computed at $32,266, and 
that 20 percent of that amount, $6,453 had been withheld as 
representing the maximum attorney fee payable for those past-
due benefits.  Accordingly, the Board finds and concludes 
that attorney fees based on past-due benefits are payable by 
the VA for the period of time between September 20, 1990, and 
October 22, 1998.

Finally, in a letter to the Board dated in March 1999 the 
veteran's attorney represented that she had been paid $3,794 
pursuant to the Equal Access to Justice Act (EAJA) based on 
work performed on appeal to the Court.  She represented that 
"I understand that the BVA will not instruct the RO to deduct 
the EAJA amount paid.  However, I assure the Board that I 
will reimburse the client the full amount of EAJA fees 
received."  The Board is confident that the veteran's 
attorney will proceed as represented in her March 1999 
letter.


ORDER

Attorney fees from past-due benefits for the time period 
between September 20, 1990, and October 22, 1998, may be 
awarded pursuant to the April 14, 1997, attorney fee 
agreement.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


